Exhibit 99.1 ITT EDUCATIONAL SERVICES, INC. REPORTS 2, NEW STUDENT ENROLLMENT INCREASED 27.2%; EPS INCREASED 56.3% TO $2.00 CARMEL, IN, October 22, 2009—ITT Educational Services, Inc. (NYSE:ESI), a leading provider of technology-oriented postsecondary degree programs, today reported that new student enrollment in the third quarter of 2009 increased 27.2% to 27,738 compared to 21,807 in the same period in 2008.Total student enrollment increased 28.7% to 79,208 as of September 30, 2009 compared to 61,556 as of September 30, 2008. Earnings per share (“EPS”) in the third quarter of 2009 increased 56.3% to $2.00 compared to $1.28 in the third quarter of 2008. Revenue in the three months ended September 30, 2009 increased 33.6% to $339.6 million compared to $254.3 million in the three months ended September 30, 2008.Operating margin increased 430 basis points to 36.1% in the third quarter of 2009 compared to 31.8% in the same period in 2008. The company provided the following information for the three and nine months ended September 30, 2009 and 2008: Financial and Operating Data for the Three Months Ended September 30th, Unless Otherwise Indicated (Dollars in millions, except per share and per student data) Increase/ (Decrease) Revenue $ $ % Operating Income $ $ % Operating Margin % % 430 basis points Net Income $ $ % Earnings Per Share (diluted) $ $ % New Student Enrollment (A) % Continuing Students (B) % Total Student Enrollment as of September 30th (C) % Persistence Rate as of September 30th (D) % % 110 basis points Revenue Per Student $ $ % Cash and Cash Equivalents, Restricted Cash and Investments as of September 30th $ $ )% Bad Debt Expense as a Percentage of Revenue % % 180 basis points Days Sales Outstanding as of September 30th 25.4 days 12.1 days 13.3 days Deferred Revenue as of September 30th $ $ % Debt as of September 30th $ $ Weighted Average Diluted Shares of Common Stock Outstanding Shares of Common Stock Repurchased (E) (F) Land and Building Purchases and Renovations $ (G) $ (H) )% Number of New Colleges in Operation 5 1 Capital Expenditures, Net $ $ )% - 1 - Financial and Operating Data for the Nine Months Ended September 30th (Dollars in millions, except per share and per student data) Increase/ (Decrease) Revenue $ $ % Operating Income $ $ % Operating Margin % % 530 basis points Net Income $ $ % Earnings Per Share (diluted) $ $ % Bad Debt Expense as a Percentage of Revenue % % 190 basis points Revenue Per Student $ $ % Weighted Average Diluted Shares of Common Stock Outstanding Shares of Common Stock Repurchased (I) (J) Land and Building Purchases and Renovations $ (K) $ (L) )% Number of New Colleges in Operation 7 (M) 6 Capital Expenditures, Net $ $ % (A) Includes 223 students enrolled at Daniel Webster College. (B) Includes 647 students enrolled at Daniel Webster College. (C) Includes 870 students enrolled at Daniel Webster College. (D) Represents the number of Continuing Students in the academic term, divided by the Total Student Enrollment in the immediately preceding academic term. (E) For approximately $84.5 million or at an average price of $102.06 per share. (F) For approximately $16.0 million or at an average price of $86.47 per share. (G) Represents costs associated with renovating, expanding or constructing buildings at nine of the company’s locations, but it excludes all land and buildings of Daniel Webster College that the company acquired. (H) Represents costs associated with renovating, expanding or constructing buildings at 14 of the company’s locations. (I) For approximately $208.8 million or at an average price of $105.58 per share. (J) For approximately $87.8 million or at an average price of $83.62 per share. (K) Represents costs associated with renovating, expanding or constructing buildings at 15 of the company’s locations, but it excludes all land and buildings of Daniel Webster College that the company acquired. (L) Represents costs associated with purchasing a parcel of land on which the company constructed a building, and purchasing, renovating, expanding or constructing buildings at 17 of the company's locations. (M) Excludes Daniel Webster College. ITT Educational Services, Inc. will conduct a conference call with financial analysts to discuss its third quarter 2009 earnings at 11:00 am (ET) this morning.The public is invited to listen to a live webcast of the conference call.The webcast may be accessed by following the “Live Webcast” directions on ITT/ESI’s website at www.ittesi.com. FOR FURTHER INFORMATION: COMPANY: WEB SITE: Lauren Littlefieldwww.ittesi.com Manager of Communications (317) 706-9200 - 2 - ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except per share data) As of September 30, 2009 December 31, 2008 September 30, 2008 (unaudited) (unaudited) Assets Current assets: Cash and cash equivalents $ $ $ Short-term investments Restricted cash 17 Accounts receivable, net Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, net Direct marketing costs, net Other assets Total assets $ $ $ Liabilities and Shareholders' Equity Current liabilities: Current portion of long-term debt $ $ $ Accounts payable Accrued compensation and benefits Accrued income taxes Other accrued liabilities Deferred revenue Total current liabilities Long-term debt Deferred income taxes Other liabilities Total liabilities Shareholders' equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, none issued Common stock, $.01 par value, 300,000,000 shares authorized, 54,068,904 issued Capital surplus Retained earnings Accumulated other comprehensive (loss) Treasury stock, 17,123,838, 15,352,376 and 15,376,719 shares, at cost ) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ $ - 3 - ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except per share data) Three Months Nine Months Ended September 30, Ended September 30, (unaudited) (unaudited) Revenue $ Costs and expenses: Cost of educational services Student services and administrative expenses Total costs and expenses Operating income Interest income Interest (expense) Income before provision for income taxes Provision for income taxes Net income $ Earnings per share: Basic $ Diluted $ Supplemental Data: Cost of educational services % Student services and administrative expenses % Operating margin % Student enrollment at end of period Campuses at end of period* Shares for earnings per share calculation: Basic Diluted Effective tax rate % * Does not include the Daniel Webster College campus. - 4 - ITT EDUCATIONAL SERVICES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Three Months Nine Months Ended September 30, Ended September 30, (unaudited) (unaudited) Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash flows from operating activities: Depreciation and amortization Provision for doubtful accounts Deferred income taxes ) ) ) Excess tax benefit from stock option exercises ) Stock-based compensation expense Other ) Changes in operating assets and liabilities, net of acquisition: Restricted cash ) Accounts receivable ) Direct marketing costs, net ) Accounts payable Accrued income taxes ) Other operating assets and liabilities ) Deferred revenue ) ) Net cash flows from operating activities Cash flows from investing activities: Facility expenditures and land purchases ) Capital expenditures, net ) Acquisition of college, net of cash acquired ) Proceeds from sales and maturities of investments Purchase of investments ) Issuance of note receivable, net of repayments ) ) Net cash flows from investing activities ) ) Cash flows from financing activities: Excess tax benefit from stock option exercises Proceeds from exercise of stock options Repurchase of common stock and shares tendered for taxes ) Net cash flows from financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ - 5 -
